Citation Nr: 1225231	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery.  

2.  Entitlement to an initial rating in excess of 10 percent for scarring of the left side of the neck with resulting numbness.

3.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

5.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  The March 2008 rating decision denied an increased rating in excess of 50 percent for PTSD; granted compensation at 10 percent disabling for scarring of the left side of the neck with resulting numbness under 38. U.S.C. § 1151; and denied compensation under 38. U.S.C. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery.  The October 2009 rating decision denied service connection for bladder cancer and granted service connection for diabetes mellitus, type II, with a 20 percent disability rating, effective from April 24, 2009.

The issues of entitlement to an initial rating in excess of 10 percent for scarring of the left side of the neck with resulting numbness, entitlement to an increased rating in excess of 50 percent for PTSD, entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not indicate that the Veteran has additional disabilities of decreased visual acuity, dizziness, and headaches caused by carotid surgery.

2.  A claim for entitlement to service connection for diabetes mellitus, type II, was received by VA on April 24, 2009.

3.  Diabetes was diagnosed in 2009.

4.  An effective date for the award of service connection for diabetes mellitus, type II, was assigned from April 24, 2009; there is no evidence of an earlier unadjudicated claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of carotid surgery, including decreased visual acuity, dizziness, and headaches, as a result of VA treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).

2.  The criteria for an effective date earlier than April 24, 2009, for the award of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in February 2008 and July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim under 38 U.S.C.A. § 1151 as well as information regarding effective dates.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans' Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Both the February 2008 and July 2009 letters provided this notice to the Veteran.

The Board observes that both the February 2008 and July 2009 letters were sent to the Veteran prior to the March 2008 and October 2009 rating decisions respectively.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the February 2008 and October 2009 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra. 

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA medical opinion was requested in conjunction with the Veteran's section 1151 claim, the report of which, dated March 2008, is of record.  The opinion is based on the results of the March 2008 VA eye and neurological examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


38 U.S.C.A. § 1151

The Veteran contends that his March 1, 2006 carotid artery surgery caused decreased visual acuity, headaches, and dizziness.  He has therefore claimed that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002).

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2011).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Board notes initially that the Veteran underwent an exploration of the left carotid artery on March 1, 2006.  The Veteran's left internal carotid artery was found to be totally occluded so no repair was made.  Later that same day, the Veteran complained of left sided neck pain and swelling.  The Veteran denied any shortness of breath or difficulty breathing.  The Veteran again underwent an exploration of the left side of his neck for post-operative bleeding and hemostasis.  A Jackson-Pratt (JP) Drain was placed in the Veteran's neck to pull excess fluid from the Veteran's neck.  The JP Drain was removed and the Veteran was discharged the next day.  

The Veteran was afforded a VA neurological examination in March 2008.  The Veteran stated that he started having headaches after his carotid surgery in March 2006.  The Veteran noted that the headaches start out as light dull aches in the back of his neck with a pain rating of 6/10 and progress to a severe ache in the back of his head with a pain rating of 10/10.  The Veteran stated the headaches occur about once a week and last for an entire day.  The Veteran reported that the headaches are accompanied by blurry vision and dizziness.  Upon physical examination the Veteran stated that he had to lie down during the headaches and was not able to function until the headache was done.  The examiner reviewed three CT scans of the head dated June 2005, February 2006, and March 2007 which all revealed normal studies.  The relevant diagnoses provided by the examiner were complaints of headaches and dizziness.  After reviewing the Veteran's records the examiner opined that the Veteran headaches were less likely to be related to his carotid surgery in March 2006.  In this regard the examiner noted that the Veteran had previously reported at an intake visit in February 2004, that he had been kicked in the head by a horse 40 years prior.  The examiner further noted that the Veteran  reported chronic occipital headaches in a June 2005 VA treatment note and again in October 2007.  Finally the examiner noted the three CT scans that were within normal limits.

The Board notes that the Veteran was also afforded a VA eye examination in March 2008.  At the examination the Veteran complained of blurred vision in his left eye, especially at a distance making it difficult for him to read road signs.  The Veteran stated that his vision had become more blurry since the surgery on this left side of his neck.  The Veteran stated that it felt like a film would come over his left eye then go away.  Finally the Veteran complained of itching and burning at night.  After a thorough physical examination, the Veteran was diagnosed with 20/30 in his right eye, 20/50 in his left eye with cataracts and poor tear film as well as hyperopia with presbyopia.  The VA examiner opined that the Veteran's blurred vision was caused by his cataracts and poor tear film.  The examiner further noted that the Veteran's optic nerve heads were healthy with no optic disc edema or optic disc pallor in either eye.  

The Board notes that in March 2008, an opinion was provided by the Senior Medical Investigator of the Office of the Medical Inspector noting that a review of the medical records including the optometry and neurological VA examinations dated March 2008, failed to support causation with respect to the care received at Marion VAMC and the Veteran's claims of decreased visual acuity, dizziness, and headaches.

With consideration of the above, the Board notes that the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery must be denied because there is no competent evidence that the Veteran's decreased visual acuity, headaches, or dizziness were caused by the carotid surgery performed by the VA in March 2006.  As noted above, the Veteran's headaches, to include the accompanying dizziness were determined to have existed prior to the March 1, 2006, carotid surgery and possibly the residuals of being kicked in the head by a horse almost 40 years prior to the surgery.  The Veteran's decreased visual acuity was found to be the result of his cataracts and poor tear film.  As noted in the March 2008 opinion by the Senior Medical Investigator, a review of the evidence failed to support causation with respect to the care received at Marion VAMC and the Veteran's claims of decreased visual acuity, dizziness, and headaches.  The Board further notes that as the surgery was not determined to be the cause of the Veteran's additional disabilities of headaches, dizziness, and decreased visual acuity, there is no need to address whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery, as a result of VA treatment, must be denied.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  While the Board notes the contentions of the Veteran, the Board also notes that the Veteran is not competent to determine the likely medical consequences of a particular surgical event.  Additionally, the Board finds that the Veteran's opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As a layperson without the appropriate medical knowledge or expertise, the they are simply not competent to provide a probative opinion on the matter of whether VA is at fault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board concludes that the appeal must be denied as the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery.

Earlier Effective Date 

In statements in support of his claim the Veteran requested an earlier effective date for the award of service connection for diabetes mellitus, type II.  In his February 2010 notice of disagreement, the Veteran, through his representative, asserted that an earlier effective date was warranted for his diabetes mellitus, type II.  

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.400 (2011).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2010).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2011).  The term covered herbicide diseases includes type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c). 

Diabetes mellitus, type II, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, if the Veteran's claim was received between May 3, 1989 and May 8, 2001, the effective date must be the date of the claim.  Otherwise, the effective date of the award will be determined in accordance with § 3.114, which addresses effective dates when service connection has been granted based on a liberalizing change in the law (i.e. the inclusion of type II diabetes mellitus as a disease formally associated with exposure to herbicide agents). 

Under 38 C.F.R. § 3.114 (2011), an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114.  The eligibility criteria include a diagnosis of the claimed disorder.

A review of the available record shows that a claim for entitlement to service connection for diabetes mellitus, type II was received, by telephone, by VA on April 24, 2009.  VA treatment records also indicate that the Veteran was diagnosed as having diabetes in April 2009.  An October 2009 rating decision granted entitlement to service connection for diabetes mellitus type II and assigned an effective date from April 24, 2009, the date of receipt of the Veteran's claim for service connection.  There is no evidence of any earlier unadjudicated formal or informal claim in this case seeking service connection for diabetes mellitus, type II.  The Board will therefore analyze whether an effective date earlier than April 24, 2009 is warranted under Nehmer. 

Since service connection for the Veteran's diabetes mellitus was granted based on exposure to herbicides in Vietnam, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989, and he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001 - the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  As such, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  As the Veteran's claim was filed on April 24, 2009, many years after he was discharged from service, as a general matter, the effective date would be the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, however, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  Under 38 C.F.R. § 3.114, an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001), and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The eligibility criteria include a diagnosis of the claimed disorder. 

Here, though, the Veteran was not diagnosed with diabetes mellitus until April 2009, at about the same time he filed his claim for service connection.  A review of the claims file indicates that a diagnosis of diabetes mellitus was first noted in April 2009 VA treatment records.  This is consistent with the October 2009 VA examination report, wherein the VA examiner noted that the Veteran reported the age of onset of diabetes as age 60.  Thus, since the Veteran's diabetes mellitus was first diagnosed at about the time he filed his claim in April 2009, there is no basis to grant an effective date prior to April 24, 2009. 

As such, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than April 24, 2009, for the grant of service connection for type II diabetes mellitus.  And, because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for decreased visual acuity, dizziness, and headaches as residuals of carotid surgery is denied.

Entitlement to an effective date earlier than April 24, 2009, for the award of service connection for diabetes mellitus, type II is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to an initial rating in excess of 10 percent for scarring of the left side of the neck with resulting numbness, entitlement to an increased rating in excess of 50 percent for PTSD, entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure.

The Veteran is service connected for scarring of the left side of the neck with resulting numbness currently evaluated as 10 percent disabling, PTSD currently evaluated as 50 percent disabling, and diabetes mellitus, type II, currently evaluated as 20 percent disabling.  In the March 2008 rating decision, the RO relied on March 2008 VA examinations in assigning the Veteran's 10 percent rating for scarring of the left side of the neck with resulting numbness and 50 percent rating for PTSD.  However, in the December 2011 statement from the Veteran's representative, the Veteran through his representative asserted that his conditions have increased in severity since his last VA examinations.  With regard to the issue of diabetes mellitus, type II, in the October 2009 rating decision, the RO relied on the October 2009 VA examination in assigning the Veteran's 20 percent rating.  However, in the December 2011 statement from the representative, serving as the VA-Form 9, the Veteran through his representative asserted that his condition had increased in severity since his last VA examination.  It is further noted that VA is required to afford the Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected scarring of the left side of the neck with resulting numbness, PTSD, and diabetes mellitus, type II.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, new VA examinations are warranted with regard to these issues.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the Veteran is currently diagnosed, for VA purposes, with bladder cancer, as noted in the June 2010 VA treatment records.  The Veteran contends that his bladder cancer is the result of his herbicide exposure while on active duty in Vietnam.  While the Board observes that bladder cancer is not a presumptive disorder associated with herbicide exposure according to  38 C.F.R. § 3.309(e), regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In addition, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.

In consideration of the Veteran's lay statements as well as the evidence that the Veteran is currently diagnosed with bladder cancer and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has bladder cancer that is related to his active duty service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected diabetes mellitus, type II.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology should be reported in detail, including whether the Veteran requires insulin (including the manner administered and frequency), restricted diet, and regulation of activities; whether he has episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations and the frequency of those hospitalizations on a annualized basis if required; whether he visits a diabetic care provider and if so the frequency; and whether he has progressive loss of weight and strength.  Any indicated diagnostic tests and studies should be accomplished.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA neurological examination to ascertain and evaluate the current level of severity of the Veteran's scarring of the left side of neck with resulting numbness of the seventh facial cranial nerve, in particular, the level of paralysis.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should specifically state which nerve or nerves are affected and determine the severity of the disability.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed bladder cancer.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's bladder cancer is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, to include as due to herbicide exposure.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

5.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


